     Case 1:19-cv-22584-MGC Document 1 Entered on FLSD Docket 06/21/2019 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
 2                                        MIAMI DIVISION
 3
      APRIL D. GRAY,
 4
                      Plaintiff,
 5
             vs.
 6
      UNUM LIFE INSURANCE COMPANY
 7
      OF AMERICA,
 8
                      Defendant.
 9

10
                                               COMPLAINT
11
             COMES NOW the Plaintiff, APRIL D. GRAY, by and through the undersigned
12
      attorneys, and files this Complaint stating causes of action against Defendant, UNUM LIFE
13
      INSURANCE COMPANY OF AMERICA, and alleges as follows:
14
             1.      This is an action for recovery of benefits under employee welfare benefit plans
15
      brought pursuant to 29 U.S.C. §1132(a)(1)(b)(ERISA).
16
             2.      Plaintiff, APRIL D. GRAY, is an adult resident citizen of Clay County, Missouri.
17
             3.      Defendant, UNUM LIFE INSURANCE COMPANY OF AMERICA (hereinafter
18
      “UNUM”), is a foreign corporation authorized to engage and engaging in business within the
19
      State of Florida.
20
             4.      This Court maintains subject matter jurisdiction over this action pursuant to 29
21
      U.S.C. § 1132(a)(1)(B), § 1132(e) and 28 U.S.C. § 1331.
22
             5.      Plaintiff and/or her employer, Ray County Memorial Hospital, purchased through
23
      her employer a contract of salary continuance insurance including long term disability (LTD)
24
      benefits (hereinafter “the LTD Plan”), effective on or about July 1, 2003.
25
             6.      At all times material to this Complaint, the LTD Plan was in full force and effect
26
      and Plaintiff was a Plan participant.
27
             7.      Defendant, UNUM, is in possession of all master LTD Plan documents.
28




                                       PLAINTIFF’S COMPLAINT, Page 1
     Case 1:19-cv-22584-MGC Document 1 Entered on FLSD Docket 06/21/2019 Page 2 of 3




 1            8.      Defendant is a third party plan administrator or claims fiduciary given discretion
 2    to interpret LTD Plan provisions and is an LTD Plan fiduciary, or alternatively, is an LTD Plan
 3    fiduciary without discretion to interpret LTD Plan provisions.
 4            9.      On or about January 6, 2014, Plaintiff became totally disabled from her past
 5    employment as defined by the LTD Plan, due to fibromyalgia, diabetes, memory loss, and other
 6    exertional and non-exertional impairments.
 7                                                 COUNT I
 8                 BREACH OF CONTRACT FOR LONG TERM DISBILITY BENEFITS
 9            10.     Plaintiff re-alleges and reavers each and every allegation contained in Paragraphs
10    1 through 9, supra, as if delineated here.
11            11.     Plaintiff made a timely application for LTD disability benefits under the LTD
12    Plan.
13            12.     On or about July 7, 2014, Defendant approved Plaintiff’s LTD claim and benefits

14    were paid through May 10, 2018.

15            13.     On or about May 10, 2018, Defendant terminated Plaintiff’s LTD benefits, and

16    advised Plaintiff that no further LTD benefits would be paid beyond May 10, 2018.

17            14.     On or about May 24, 2018, Plaintiff appealed said termination of LTD benefits.

18            15.     On or about August 14, 2018, Defendant upheld its previous decision and

19    continued to deny Plaintiff’s claim for ongoing LTD benefits.

20            16.     Plaintiff continues to remain totally disabled from employment, as defined by the

21    LTD Plan, due to fibromyalgia, diabetes, memory loss and other exertional and non-exertional

22    impairments.

23            17.     Plaintiff has exhausted all mandatory administrative remedies afforded by the

24    LTD Plan and has otherwise complied with all conditions precedent to this action.

25            18.     Each of the Defendant’s denials of Plaintiff’s claims for Long Term Disability

26    benefits was arbitrary and capricious, constituted abuse of Defendant’s discretion under the LTD

27    Plan, and derogated Plaintiff’s right to disability benefits under the terms of the LTD Plan.

28




                                       PLAINTIFF’S COMPLAINT, Page 2
     Case 1:19-cv-22584-MGC Document 1 Entered on FLSD Docket 06/21/2019 Page 3 of 3




 1           WHEREFORE, Plaintiff prays for a judgment against the Defendant for all LTD Plan
 2    benefits owing at the time of said judgment, pre-judgment interest, attorney’s fees, costs of this
 3    action, and all other relief deemed just and proper by the Court.
 4
      Dated: June 21, 2019.                                        /s/ Nick A. Ortiz
 5
                                                                   Nick A. Ortiz
 6
                                                                   Florida Bar No. 12699
                                                                   Ortiz Law Firm
 7
                                                                   823 East Jackson Street
                                                                   Pensacola, FL 32501
 8
                                                                   (850) 308-7833 (P)
                                                                   (850) 208-3613 (F)
 9
                                                                   nick@nickortizlaw.com

10                                                                 /s/ Katelyn L. Hauser
                                                                   Katelyn L. Hauser
11                                                                 Florida Bar No. 0127560
12
                                                                   Ortiz Law Firm
                                                                   823 East Jackson Street
13                                                                 Pensacola, FL 32501
                                                                   (850) 308-7833 (P)
14
                                                                   (850) 208-3613 (F)
15                                                                 kate@ortizlawfirm.com

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       PLAINTIFF’S COMPLAINT, Page 3
